DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.   This Office Action is responsive to the Applicant’s Preliminary Amendment filed on 01/07/2022, in which claims 19 and 20 are amended, and specification amendments are provided to address various informalities, and entered of record.

Information Disclosure Statement
3.  The Information Disclosure Statement (IDS) submitted on 08/12/2022 and 06/23/2021 have been considered by the examiner and made of record in the application file. 

Allowable Subject Matter
4.   Claims 1-20 are allowed.
5.  The following is a statement of reason for indication of allowable subject matter:
      Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “the interconnect structure includes the bit line, the bit line bar, the first voltage line, the word line, and the second voltage line, wherein the bit line, the bit line bar, the first voltage line, and the second voltage line extend along a first lengthwise direction, and the word line extends along a second lengthwise direction that is different than the first lengthwise direction, the interconnect structure has a bottommost metal layer having metal lines connected to the memory cell, wherein the metal lines include the bit line, the first voltage line, a voltage line landing pad connected to the second voltage line, and a word line landing pad connected to the word line, and wherein a width of the bit line is a widest width of the metal lines”, and a combination of other limitations thereof as recited in the claim. Claims 2-10 depend on claim 1.       
      Regarding independent claim 11, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “the interconnect structure includes: a first metal layer electrically coupled to the memory cell, wherein the first metal layer includes a bit line, a first voltage line configured to receive a first voltage, a first voltage line landing pad, and a first word line landing pad, a second metal layer disposed over the first metal layer, wherein the second metal layer includes a first word line electrically coupled to the first word line landing pad and a second voltage line landing pad electrically coupled to the first voltage line landing pad, a third metal layer disposed over the second metal layer, wherein the third metal layer includes a second voltage line electrically coupled to the second voltage line landing pad, wherein the second voltage line is configured to receive a second voltage, a fourth metal layer disposed over the third metal layer, wherein the fourth metal layer includes a second word line, and wherein the bit line, the first voltage line, and the second voltage line extend along a first lengthwise direction, the first word line and the second word line extend along a second lengthwise direction that is different than the first lengthwise direction, and a first width of the bit line is greater than a second width of the first voltage line”, and a combination of other limitations thereof as recited in the claim. Claims 12-18 depend on claim 11.       
        Regarding independent claim 19, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “forming a first metallization layer that includes a bit line, a bit line bar, and a first voltage line configured to receive a first voltage, wherein the bit line, the bit line bar, and the first voltage line extend along a first routing direction, the first metallization layer is a bottommost metallization layer of the multilayer interconnect structure, and a bit line width of the bit line has a widest width of metal lines of the first metallization layer; forming a second metallization layer over the first metallization layer, wherein the second metallization layer includes a first word line that extends along a second routing direction that is different than the first routing direction;
4866-0617-6777 v.121U.S. App. No. 17/343,335Attorney Docket No. P20204785US01/24061.4381US01 Preliminary Amendmentforming a third metallization layer over the second metallization layer, wherein the third metallization layer includes a second voltage line and a third voltage line configured to receive a second voltage that is different than the first voltage and the second voltage line and the third voltage line extend along the first routing direction; and forming a fourth metal layer disposed over the third metal layer, wherein the fourth metal layer includes a second word line that extends along the second routing direction”, and a combination of other limitations thereof as recited in the claim. Claim 20 depends on claim 19.       
6.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
         Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/TRI M HOANG/ 
Primary Examiner, Art Unit 2827